DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-5 and 7-16) in the reply filed on 1/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the polymeric film or laminate comprising the polymeric film” in line 9.  There is insufficient antecedent basis for this limitation (in particular the “laminate comprising the polymeric film”) in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhl et al. (U.S. Patent 9,364,857).
Uhl discloses a method for applying a polymeric film (protective film) to at least a portion of a surface of an article (substrate) in a manner to facilitate subsequently separating the polymeric film therefrom, the method comprising steps of: providing a polymerizable composition (curable laminating adhesive resin composition) in one or multiple parts; initiating polymerization of the polymerizable composition to form a polymerizing composition; prior to completion of polymerization of the polymerizable composition, applying the polymerizable composition to at least a portion of a major surface of the polymeric film to be contacted with the portion of the surface of the article; sufficiently polymerizing the polymerizing composition to form a sufficiently polymerized interlayer for adherence of the polymeric film to at least the portion of the surface of the article; and (regarding claim 14) separating the polymeric film, and any laminate of which it is a part, from the portion of the surface of the underlying article, leaving behind a substantial portion of the sufficiently polymerized interlayer on the underlying article (Column 6, lines 12-36 wherein essentially all of the polymeric film is removed leaving behind the sufficiently polymerized interlayer and considered leaving behind a substantial 
Regarding claim 3, Uhl teaches the polymerizable composition co-cured with the substrate (Column 3, lines 24-26) without any teaching or suggestion of prior polymerization of the polymerizable composition so that Uhl teaches the polymerizable composition is essentially non-polymerized prior to initiating polymerization of the polymerizable composition.
Regarding claim 12, Uhl anticipates claim 12 as claim 1 requires “a polymeric film or laminate comprising the polymeric film” wherein Uhl teaches a polymeric film with claim 12 only further limiting the alternative of the laminate comprising the polymeric film without either of claims 1 or 12 expressly and positively requiring a laminate comprising the polymeric film so that claim 12 only further limits claim 1 to the extent “a laminate comprising the polymeric film” is included in the method.  Alternatively, Uhl is considered to teach the film may be a multi-ply (Column 4, lines 20-21) so that Uhl teaches a laminate comprising the polymeric film wherein the major surface of the laminate comprising the polymeric film comprises that of an adhesive layer (i.e. the curable laminating adhesive resin composition).  
Regarding claim 13, Uhl teaches the polymeric film is at least partially metallized (Column 4, lines 15-17).  
Regarding claim 16, Uhl teaches the article comprises a motorized vehicle (Column 7, lines 66-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uhl in view of Sawka et al. (U.S. Patent 5,405,675).
Uhl is described above in full detail.  Uhl does not require any particular polymer for the polymeric protective film suggesting polyvinyl chloride (PVC), etc. (Column 3, line 64 to Column 4, line 7 and Column 6, lines 3-12).  It is known in the art of polymeric protective film the polymeric protective film is polyurethane-based including as beneficial alternative to PVC as evidenced by Sawka (Column 2, lines 27-35 and 46-50 and Column 3, lines 21-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the polymeric protective film taught by Uhl is polyurethane-based as a simple substation of one known polymer for another to yield predictable (and beneficial) results as evidenced by Sawka.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uhl in view of McGuire, JR. et al. ‘006 (U.S. Patent Application Publication 2011/0137006).
Uhl is described above in full detail.  Uhl teaches polymerization (i.e. curing) is initiated depending on the specific materials of the curable laminating adhesive resin composition and substrate which materials may comprise polyurethane (Column 3, lines 38-49 and Column 5, lines 21-23 and 48-54).  Uhl does not teach away from wherein polymerization is initiated without use of external energy sources.  It is well understood by one of ordinary skill in the art of polymerizable polyurethane polymerization is initiated without the use of external energy sources as evidenced by McGuire, JR. ‘006 .
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Uhl optionally in view of McGuire, JR. et al. ‘261 (U.S. Patent Application Publication 2011/0241261).
Uhl is described above in full detail.  Uhl does not expressly teach the room temperature Brookfield viscosity of the polymerizable composition.  Uhl does not require any particular viscosity teaching the flow characteristics of the polymerizable composition are such that the composition does not appreciably migrate prior to co-curing (Column 5, lines 27-31).  Further, it is well understood by one of ordinary skill in the art of flow characteristics/viscosity of a polymerizable composition the viscosity is sufficient for flowability counter-balanced by the flow is in a controlled manner so that the composition does not undesirably run off the substrate onto which it is coated as evidenced by McGuire, JR. ‘261 (Paragraph 0053) such as to comprise a Brookfield viscosity (considered room temperature Brookfield viscosity) of about 1,500 centiPoise.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the room temperature Brookfield viscosity of the polymerizable composition taught by Uhl is determined to achieve desired flow characteristics (e.g. wherein room temperature Brookfield viscosity of the polymerizable composition is less than about 10,000 centiPoise; wherein room temperature Brookfield viscosity of the polymerizable composition is less than about 5,000 centiPoise; wherein room temperature Brookfield viscosity of the polymerizable composition is less than about 2,000 centiPoise; wherein room temperature Brookfield viscosity of the polymerizable composition is less than about 1,500 centiPoise; and wherein room temperature prima facie case of obviousness exists, and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and further optimization of viscosity is prima facie obvious as viscosity is a result-effective variable as evidenced by Uhl and optionally further McGuire JR. ‘261 wherein there is no evidence of record the claimed range(s) are critical and Uhl does not teach away from the claimed range(s) (See MPEP 2144.05).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Uhl in view of McGuire, JR. ‘167 (U.S. Patent Application Publication 2010/0059167).
Uhl is described above in full detail.  Uhl teaches after separating the polymeric film painting the portion of the surface of the underlying article without expressly teaching painting by applying a second polymeric film or second laminate comprising the second polymeric film to at least the portion of the surface of the underlying article wherein paint replacement polymer film (i.e. polymeric paint film and laminate comprising the polymeric paint film) is well understood in the art of painting as a beneficial alternative to conventional painting as evidenced by McGuire, JR. ‘167 (Paragraphs 0001-0004, 0020, and 0023).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to paint the surface of the underlying article as taught by Uhl by applying a second polymeric paint film or second laminate comprising the second polymeric paint film to at least the portion of the surface of the underlying article not only as a simple substitution of one known method of painting to yield predictable results but as a beneficial alternative to conventional panting as evidenced by McGuire, JR. ‘167.
Claims 1-4 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire, JR. ‘167 (U.S. Patent Application Publication 2010/0059167) in view of Hazan (U.S. Patent Application Publication 2009/0111938).
McGuire, JR. ‘167 discloses a method for painting an article including applying a polymeric paint film to at least a portion of a surface of an article in a manner to facilitate subsequently separating the polymeric paint film therefrom (Paragraphs 0020, 0023, and 0069), the method comprising steps of: adhering the polymeric paint film or a/the laminate comprising the polymeric paint film to at least the portion of the surface of the article; wherein the surface of the article comprises a fiber-based composite material surface (Paragraphs 0020 and 0021).
As to the limitations in claim 1 of “providing a polymerizable composition in one or multiple parts; initiating polymerization of the polymerizable composition to form a polymerizing composition; prior to completion of polymerization of the polymerizable composition, applying the polymerizable composition to at least one of the portion of the surface of the article or at least a portion of a major surface of the polymeric film or laminate comprising the polymeric film to be contacted with the portion of the surface of the article; sufficiently polymerizing the polymerizing composition to form a sufficiently polymerized interlayer for adherence of the polymeric film or the laminate comprising the polymeric film to at least the portion of the surface of the article”, McGuire, JR. ‘167 does not expressly teach a polymerized interlayer.  McGuire, JR. ‘167 does not teach away from a polymerized interlayer.  It is known in the same art of painting a fiber-based composite material surface of an article the surface is first sealed and primed to cover imperfections and provide a smooth and even finish having excellent barrier properties, exhibits low paint defects, excellent chip and crack resistance, and excellent adhesion by providing a polymerizable composition in one or multiple parts, initiating polymerization of the polymerizable composition to form a polymerizing composition, prior to completion of polymerization of the polymerizable composition, applying the polymerizable composition to a portion of the surface of 
As to the limitations in claim 1 of “optionally, separating the polymeric film, and any laminate of which it is a part, from the portion of the surface of the underlying article, leaving behind a substantial portion of the sufficiently polymerized interlayer on the underlying article” and claims 14 and 15, as the step is optional McGuire, JR. ‘167 as modified by Hazan teach all of the limitations of claim 1 as set forth above.  McGuire, JR. ‘167 further teaches the polymeric paint film is easily removed in a unitary piece to refinish/repair the portion of the surface of the underlying article with new polymeric paint film (e.g. having new logos and designs) (Paragraphs 0020 and 0069).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by McGuire, JR. ‘167 as modified by Hazan further comprises separating the polymeric paint film, and any 
	Regarding claim 2, McGuire, JR. ‘167 teaches the polymeric paint film is polyurethane-based (Paragraph 0026).
Regarding claims 3 and 4, Hazan teaches initiating polymerization of the polymerizable composition such as by exposure to moisture (Paragraph 0088) so that McGuire, JR. ‘167 as modified by Hazan teach the polymerizable composition is essentially non-polymerized prior to initiating polymerization of the polymerizable composition and polymerization is initiated without use of external energy sources.
	Regarding claim 12, McGuire, JR. ‘167 teaches the major surface of the laminate comprising the polymeric paint film comprises that of an adhesive layer (Paragraph 0023).
	Regarding claim 13, McGuire, JR. ‘167 teaches the polymeric paint film or laminate comprising the polymeric paint film is at least partially pigmented (Paragraphs 0039-0045).
	Regarding claim 16, McGuire, JR. ‘167 teaches wherein the article comprises a motorized vehicle (Abstract).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire, JR. ‘167 and Hazan as applied to claims 1-4 and 12-16 above, and further in view of McGuire, JR. et al. ‘006 (U.S. Patent Application Publication 2011/0137006).
McGuire, JR. ‘167 as modified by Hazan teach all of the limitations in claim 5 as set forth above except for a specific teaching components of the polymerizable composition (e.g. of polyurethane and in a one pack or two pack see paragraphs 0088 and Examples of Hazan) are added to a metering pump and promptly pumped into a slot die when polymerization is initiated.  Hazan is not limited to any particular application of the composition teaching conventional techniques such as spraying are used (Paragraph 0089) wherein it is well understood by one of ordinary skill in the art of application of polymerizable compositions (e.g. of polyurethane) to apply the composition by components of the polymerizable composition are added to a metering pump and promptly pumped into a slot die when polymerization is initiated followed by dispensing as evidenced by McGuire, JR. ‘006 (Paragraphs 0143 and 0144) including as alternative to spraying.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the polymerizable composition as taught by McGuire, JR. ‘167 as modified by Hazan by components of the polymerizable composition are added to a metering pump and promptly pumped into a slot die when polymerization is initiated followed by dispensing as a simple substitution of one known method of application to yield predictable results as evidenced by McGuire, JR. ‘006.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire, JR. ‘167 and Hazan as applied to claims 1-4 and 12-16 above, and optionally further in view of McGuire, JR. et al. ‘261 (U.S. Patent Application Publication 2011/0241261).
McGuire, JR. ‘167 as modified by Hazan teach all of the limitations in claims 7-11 as set forth above except for a specific teaching of a room temperature Brookfield viscosity of the polymerizable composition.  Hazan does not require any particular viscosity teaching the viscosity is adjusted to that prima facie case of obviousness exists, and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and further optimization of viscosity is prima facie obvious as viscosity is a result-effective variable as evidenced by Hazan and optionally McGuire JR. ‘261 wherein there is no evidence of record the claimed range(s) are critical and Hazan does not teach away from the claimed range(s) (See MPEP 2144.05).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746